Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
           This Office Action is in response to the papers filed on 27 July 2022.

                                       CLAIMS UNDER EXAMINATION
  Claims 27-36 and 42-46 are pending and have been examined on their merits.

                 PRIORITY
Examiner acknowledges Foreign Priority Document EP13305786, filed on 11 June 2013.

WITHDRAWN REJECTIONS
The rejection of claims 27-46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn due to claim amendment.

The rejection of claims 37-41 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn due to claim cancellation.

The rejections made under 35 U.S.C. 103 have been withdrawn due to claim amendment.


NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 27-36 and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (previously cited; Phenylalanine Hydroxylase Fusion Protein and Methods For Treating Phenylketonuria US2010/0316623 2010) in view of Biagiotti et al. (previously cited; Drug Delivery by Red Blood Cells. Life, 63(8)621-631, 2011) Godfrin et al. (previously cited; Lysis/Resealing Process And Device For Incorporating An Active Ingredient, In Particular Asparaginase Or Inositol Hexaphosphate, In Erythrocytes, US 2008/0261262 2008) and Oppenheimer et al. (Methods and compositions for the treatment of metabolic disorders. Patent US7566714 2009) as evidenced by the Free Dictionary by Farlex (previously cited; pages 1-4) and the National Institute of Health (previously cited; Phenulketonuria, 2019 pages 1-6).

Claim 27 is drawn to a method of treating phenylketonuria and/or other diseases involving harmful levels of phenylalanine to a patient in need thereof. Claim 27 recites the method “further comprises administering to said patient an amount of BH4 that is effective to maintain the activity of said encapsulated PAH for at least 10 days post administration”. As written, the claim does not require encapsulation of BH4 with the encapsulated PAH.


Turner et al. disclose a method of treating hyperphenylalaninemia, including PKU, using enzyme replacement therapy ([0008]). The art teaches a PAH fusion protein that is able to form active PAH enzyme is administered ([0009]). The protein comprises the catalytic core of PAH using the known sequence of the PAH gene ([0034]). The fusion protein exhibits a potency (hence, enzymatic action) that is the same or similar to its unfused counterpart ([0047]). Turner teaches the protein may be used together with a pharmaceutically acceptable carrier in a pharmaceutical composition in an effective amount for treating or ameliorating hyperphenylalaninemia or PKU ([0090]). The therapeutic can be administered intravenously ([0093]) and may be in unit dosage form ([0094]). The art teaches a suitable dose for achieving therapeutic benefit may be in a range of about 10 micrograms to about 1000 mg per unit dosage form ([0100]). The PAH can be administered 1 to 3 times per day, about 1 to 2 times per week or 1 to 4 times per month ([0012]). The protein may persist in the circulation to provide sustained biological activity ([0032]). The art teaches the enzymatic action of the protein may be determined by measuring enzyme conversion of phenylalanine to tyrosine ([0047]). The art teaches the PAH therapeutic may be used together with other therapeutic ingredients such as the PAH cofactor BH4 ([0091]). 

An international unit (IU) is defined as “a measurement of biological activity in which one IU is equal to one mg (milligram) (Free Dictionary by Farlex). Therefore one dose of 100 IU to 1000 IU is 100 mg to 1000 mg. Therefore the dose taught by Turner (about 10 micrograms to about 1000 mg) would have an IU that overlaps with that which is claimed. Examiner also notes Turner teaches a PAH enzyme which exhibits
a specific activity of 878 nmol tyrosine/min mg ([0117]). The art teaches the activity is dose dependent ([0117]). 

Turner is silent as to whether PAH can be encapsulated in erythrocytes to treat PKU. 

Turner teaches “In certain embodiments, the purified protein may be combined with BH4 cofactor, so as to prepare a catalytically active PAH fusion protein” ([0089]). The art teaches the therapeutic agents can be used together or formulated with other therapeutic ingredients, such as the PAH cofactor BH4 or synthetic or functional version thereof (e.g., KUVAN, sapropterin hydrochloride) ([0091]).

Turner is silent regarding the amount of cofactor BH4.

Oppenheimer describes methods and compositions for treating various types of phenylketonurias using compositions comprising BH4. (Abstract). The art teaches (column 6, lines 35-45):
The treatment methods according to the invention may comprise administering between about 10 mg BH4/kg body weight to about 200 mg BH4/kg body weight. The BH4 may be administered through any route commonly used in practice, e.g., orally, subcutaneously, sublingually, parenterally, per rectum, per and nares. The BH4 may be administered daily or at some other interval, e.g., every alternative day or even weekly. The BH4 is preferably administered in combination with a protein-restricted diet, and optionally concur recently with folates, including folate precursors, folic acids, and folate derivatives

Therefore Oppenheimer suggests treating phenylketonurias by administering 10 mg BH4/kg body weight to about 200 mg BH4/kg body weight. The art teaches “one skilled in the art may adjust this dose up or down depending on the efficacy being achieved by the administration” (column 18, lines 7-9). It is understood that the suitable dose will depend upon the age, health and weight of the recipient, kind of concurrent treatment, if any, frequency of treatment, and the nature of the effect desired (i.e., the amount of decrease in plasma Phe concentration desired) (column 38, lines 30-35).

Biagiotti teaches red blood cells (hence, erythrocytes) can be employed for encapsulation of enzymes for enzyme replacement therapy (see page 626, right column, third paragraph). The art teaches this strategy is used to treat enzyme-deficiencies or detoxification to clear toxic metabolites from the bloodstream (same cited section). In the treatment of metabolic disorders, deﬁcient or missing enzymes could be replaced administering them by intravenous injection, but the systemic use of proteins generates some problems such as too short circulation half-life, onset of hypersensitivity reactions, immunogenicity and tissue toxicity. The same inconveniences occur when enzyme administration is required for the detoxiﬁcation from noxious metabolites in consequence of accidental poisoning. Biagiotti teaches encapsulation of enzymes into RBC can overcome all these limitations. Red cells ﬁlled with enzymes could act as long circulating bioreactors in which substrates can diffuse, interact with the loaded enzyme and generate products. (See page 626, right column, last paragraph).

Godfrin et al. disclose a lysis/resealing process for preparing erythrocytes which contain an active ingredient (Abstract). Godfrin teaches the erythrocytes may incorporate a number of active ingredients, selected in particular from medicaments, vaccines enzymes, peptides, antigens and contrast agents which are used in human or animal therapy ([0086]). Therefore Godfrin discloses erythrocytes which can encapsulate enzymes. Examiner notes the instant specification discloses a process which utilizes a hollow fiber dialyzer to encapsulate PAH into erythrocytes by reversible hypotonic dialysis and resealing (PG Pub [0088]). This process produces erythrocytes with little hemolysis of the loaded erythrocytes upon storage overnight at 4° Celsius ([0088]). Godfrin discloses the use of a dialysis cartridge having hollow fibers using hypotonic conditions ([0044] [0048). Because Godfrin teaches erythrocyte encapsulation using the same process, erythrocytes containing enzymes would be expected to have the claimed properties upon storage absent evidence to the contrary. Godfrin teaches erythrocyte suspensions can be produced in a pharmaceutically acceptable saline solution ([0092]). This solution is able to ensure the preservation of erythrocytes ([0092]).

It would have been obvious to combine the teachings of Turner, Biagiotti and Godfrin by treating PKU with a composition comprising erythrocyte-encapsulated PAH and a pharmaceutically acceptable carrier. It would have been obvious to try encapsulating PAH in erythrocytes since Turner teaches a method of treatment comprising enzyme replacement therapy and Biagiotti teaches enzyme replacement therapy can be performed by encapsulation in erythrocytes. Further, Godfrin teaches erythrocytes with the claimed properties can be used to encapsulate enzymes. One would be motivated to encapsulate PAH since Biagiotti teaches encapsulated enzymes are long acting and overcome the challenges of intravenous administration. KSR D teaches it is obvious to apply a known technique to a known method ready for improvement to yield predictable results. One would have had a reasonable expectation of success since Biagiotti teaches this strategy can be used to treat enzyme-deficiencies or detoxification to clear toxic metabolites from the bloodstream and Godfrin teaches enzymes can successfully be encapsulated in erythrocytes. Further, one of ordinary skill would include a carrier or vehicle since Godfrin teaches drug loaded erythrocytes comprise the use of a pharmaceutically acceptable carriers. The skilled artisan would use the carrier taught by Godfrin for erythrocyte survival. One would have expected similar results since each reference is directed to drug delivery to treat a disorder. 

Claim 27 recites a dose comprises 100 to 1000 IU of encapsulated PAH. An international unit (IU) is defined as “a measurement of biological activity in which one IU is equal to one mg (milligram) (Free Dictionary by Farlex). Therefore one dose of 100 IU to 1000 IU is 100 mg to 1000 mg. Therefore the dose taught by Turner (about 10 micrograms to about 1000 mg) would have an IU that overlaps with that which is claimed. Examiner also notes Turner teaches a PAH enzyme which exhibits
a specific activity of 878 nmol tyrosine/min mg ([0117]). Examiner notes 878 nmol is 0.878 micromol. Turner teaches the activity is dose dependent ([0117]). Even arguendo a different definition based on specific activity is used, it is Examiner’s position the range taught by Turner would overlap with that which is claimed. Further, the MPEP teaches differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In the instant case, one would optimize the amount of PAH present based on the desired therapeutic activity. The MPEP teaches a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.

Claim 27 recites the method further comprises administering an amount of BH4 effective to maintain the activity of said encapsulated PAH for at least 10 days post administration. While the claim does not recite an effective amount, the instant specification discloses BH4 is administered at a dose of 200 mg/kg. It would have been obvious to treat phenylketonuria with 200 mg/kg of BH4. One would have been motivated to do so since Turner suggests treating with the PAH cofactor BH4 and Oppenheimer suggests treating phenylketonuria with 200 mg/kg of BH4. One would use a dose that is known in the art to treat phenylketonuria. One would have had a reasonable expectation of success since Turner suggests administering BH4 with PAH. One would have expected similar results since Turner and Oppenheimer are both directed to methods of treating the same disorder. Because treatment with 200 mg/kg of BH4 is rendered obvious, one would expect the activity of encapsulated PAH to be maintained for at least 10 days post administration.
  
Claim 27 recites the one dose is capable of providing in vivo PAH activity that persists for at least 10 days post administration. Because the claimed method is rendered obvious by the teachings of the prior art, the administered dose would be expected to provide in vivo PAH activity as claimed. Claim 27 recites a sufficient amount of phenylalanine enters the erythrocytes containing the PAH such that the PAH is able to metabolize the phenylalanine to tyrosine, thereby reducing the harmful levels of phenylalanine. This recitation is directed to how the encapsulated PAH functions in vivo following administration. Examiner notes Turner teaches PAH is able to metabolize phenylalanine to tyrosine. Because the claimed method is rendered obvious, it follows encapsulated PAH would function as claimed.

MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Therefore claim 27 is included in this rejection (claim 27).
Turner teaches PAH enzyme replacement therapy may be used to treat PKU (supra). Therefore claim 28 is included in this rejection (claim 28).

Turner teaches PKU is often controlled by monitoring the dietary intake of phenylalanine ([0006]). This is interpreted to be a Phe-restricted diet. Therefore claim 29 is included in this rejection (claim 29).

Claim 30 recites said patient has a classic form of PKU or is at risk of developing a classic form of PKU. As evidenced by the National Institute of Health (NIH), a classic form is defined as a severe form. Claim 31 recites the patient has a variant PKU or is at risk of developing a variant PKU. As evidenced by the NIH, variant PKU is a less severe form of the disease. Because Turner teaches PAH enzyme replacement therapy provides active enzyme to patients that are PAH deficient, and patients with classic PKU are enzyme deficient, one would try using the therapeutic to prevent progression to the more severe form of the disease. Therefore claim 30 is included in this rejection (claim 30). Turner teaches with effective enzyme replacement therapy, the PAH enzyme deficiency can be corrected in patient that have PKU. Because Turner teaches PAH enzyme replacement therapy provides active enzyme to patients that are PAH deficient, and patients that have mild PKU are enzyme deficient, one would try using the therapeutic to prevent any treat this form of the disease. Therefore claim 31 is included in this rejection (claim 31).

Turner teaches intravenous injection (supra). Therefore claim 32 is included in this rejection (claim 32).

Godfrin teaches erythrocyte suspensions can be produced in a pharmaceutically acceptable saline solution and one or more ingredients selected from glucose, dextrose, adenine and mannoitol ([0092]). This solution is able to ensure the preservation of the erythrocytes ([0092]). Godfrin teaches the suspension may be diluted before use. The
suspension may also be processed so as to be ready for use. The final haematocrit level of the product which is ready for use is preferably from 40 to 70% ([0092]).

Turner et al. does not teach an erythrocyte suspension with the volume and haematocrit level recited in claim 33.

It would have been obvious to combine the teachings of the prior art by preparing a suspension of PAH loaded erythrocytes with the claimed hematocrit level since Godfrin teaches loaded erythrocytes are prepared as a suspension and prepared at a hematocrit of 40-70%. 70% reads on the claimed range. One would have been motivated to use this level since Godfrin teaches it is routine in the art. One would have expected success since Godfrin teaches this level can be used to prepare drug loaded erythrocytes. Further, the volume of suspension would be determined based on the desired amount of erythrocytes to be delivered to a patient. Therefore claim 33 is included in this rejection (claim 33). 

Turner teaches administration with BH4 (supra). The art is silent regarding injection.

Oppenheimer teaches BH4 can be administered by injection (column 8 line 65).

It would have been obvious to administer BH4 by injection. One would have been motivated to do so since Oppenheimer teaches BH4 can be administered by intramuscular, subcutaneous or intravenous injection. One would have had a reasonable expectation of success since Oppenheimer teaches BH4 can successfully be administered intravenously. One would have expected similar results since Turner and Oppenheimer both disclose BH4 can be used to treat the same disorder.
Therefore claim 34 is included in this rejection (claim 34). 

Turner et al. does not teach the carrier comprising the ingredients recited in claim 35.

It would have been obvious to combine the teachings of the prior art by preparing a suspension of PAH loaded erythrocytes in a solution of NaCl and glucose, dextrose, adenine or mannitol since Godfrin teaches suspensions comprising erythrocytes containing enzymes are prepared in a carrier containing these ingredients. One would have been motivated to do so since the art teaches it maintains their survival and drug content. One would have expected success since Godfrin teaches this media can be used to prepare drug loaded erythrocytes. Therefore claim 35 is included in this rejection (claim 35). 

100 to 1000 IU (hence, 100 to 1000 mg) overlaps with the dose taught by Turner (supra). Therefore the dose recited in claim 36 is rendered obvious as claimed (claim 36).

Claims 42-46 are rejected on the same grounds recited in the rejection of claim 33 above (claims 42-46).

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 27 July 2022 are acknowledged. The Applicant argues Turner, Biagiotti and Godfrin do not provide motivation to try nor reasonable expectation of success in practicing the claimed method. It is alleged that Applicant’s data, especially those disclosed in paragraphs [0016] and [0017], demonstrate that even enzymes that recognize the same substrate are subject to unpredictable outcomes when encapsulated in red blood cells.  The Applicant alleges PAH-RBC produced greater than 10 days of enzymatic activity in vivo, whereas PAL-RBC remained active for less than 24 hours. The Applicant asserts these results are inconsistent with the alleged predictable relationship between an enzyme-to-be-encapsulated and the ultimate enzyme-encapsulated RBC composition.  The Applicant argues the skilled person would not have been motivated to modify the cited references to produce the RBC-PAH composition recited in the present method claims, and that even if the modifications were made, there would have been no reasonable expectation of success in arriving at the claimed method.

The Applicant argues it is essential that a sufficient amount of BH4 cofactor enters the erythrocytes encapsulating PAH. The Applicant argues this is not disclosed or suggested in any of the prior art documents cited in the Office Action.

The Applicant argues another prerequisite of the claimed method is to have circulating Phe entering the erythrocytes and be degraded by the PAH in said erythrocytes, and this double effect must be at a level consisting with an efficient plasmatic Phe elimination. The Applicant asserts this is also not disclosed or suggested in any of the prior art documents cited in the Office Action.

The Applicant argues Turner only administers a dose of 3 mg of either PB0999 or control. The Applicant asserts this dose was only able to reduce in vivo blood phenylalanine levels for somewhere between 2 and 3 hours post administration. Accordingly, the Application argues it was surprising that 0.1 mg of encapsulated PAH persisted for at least 2 days. The Applicant argues “nothing in Turner teaches or suggests a dose of PAH as currently claimed would result in the long-lasting in vivo enzymatic activity out to at least 2 days” (first paragraph of page 10 of Arguments).

The Applicant argues Oppenheimer suggests treatment with a certain amount of BH4 in a context wherein there is no combination with PAH encapsulating into RBCs. The Applicant argues it is essential that a sufficient amount of the cofactor enters the erythrocytes encapsulating PAH.

The Applicant asserts Turner only administers a dose of 3 mg of either PB0999 or control. The Applicant asserts this dose was only able to reduce in vivo blood phenylalanine levels for somewhere between 2 and 3 hours post administration. Accordingly, the Application argues it was surprising that 0.1 mg of encapsulated PAH persisted for at least 2 days. 

The Applicant argues Oppenheimer suggests treatment with a certain amount of BH4 in a context wherein there is no combination with PAH encapsulated into RBCs. The Applicant argues it is essential that a sufficient amount of the cofactor enters the erythrocytes encapsulating PAH. 

The Applicant asserts the clamed invention provides a type of bioreactor that individually is able to exert a full function of depleting Phe, independently of the disease cause, it being deficiency in PAH or a deficiency in BH4 or a defect in BH4 metabolism, by providing an individualized bioreactor in which enough amounts of BH4 Phe enter to ensure the bioreactor function and provide for persist in vivo activity of greater than 10 days.

EXAMINER’S RESPONSE
The Applicant argues it is essential that a sufficient amount of BH4 cofactor enters the erythrocytes encapsulating PAH. The Applicant argues this is not disclosed or suggested in any of the prior art documents cited in the Office Action. This argument is not persuasive. The method of claim 27 “further comprises administration of BH4”. While the claim recites the administered amount of BH4 is effective to maintain the activity of encapsulated PAH, claim 27 does not require entry of BH4 into erythrocytes encapsulating PAH.  Oppenheimer describes methods and compositions for treating various types of phenylketonurias using compositions comprising BH4. While the claim 27 does not recite an effective amount, the instant specification discloses BH4 is administered at a dose of 200 mg/kg. It would have been obvious to treat phenylketonuria with 200 mg/kg of BH4. One would have been motivated to do so since Turner suggests treating with the PAH cofactor BH4 and Oppenheimer suggests treating phenylketonuria with 200 mg/kg of BH4. One would use a dose that is known in the art to treat phenylketonuria. Because treatment with 200 mg/kg of BH4 is rendered obvious, one would expect the activity of encapsulated PAH to be maintained for at least 10 days post administration.  While The Applicant argues it is essential that a sufficient amount of BH4 cofactor enters the erythrocytes encapsulating PAH, Examiner notes claim 27 recites “one dose of the administration of erythrocytes encapsulating PAH provides in vivo PAH activity that persists for at least 10 days post administration”. While it appears the Applicant is arguing BH4 is required for the claimed effect, as written, claim 27 only requires administration of a dose of said erythrocytes to provide in vivo activity that persists for at least 10 days. The claim states the activity “persist” with just the claimed dose of erythrocytes containing PAH.

The Applicant argues another prerequisite of the claimed method is to have circulating Phe entering the erythrocytes and be degraded by the PAH in said erythrocytes, and this double effect must be at a level consisting with an efficient plasmatic Phe elimination. In response, Examiner notes these are not method steps. The arguments are directed to have the ingredients function in vivo following administration. Because the claimed method steps are rendered obvious, erythrocytes containing PAH would be expected to function as claimed in the body.

The Applicant asserts Turner only administers a dose of 3 mg of either PB0999 or control. The Applicant asserts this dose was only able to reduce in vivo blood phenylalanine levels for somewhere between 2 and 3 hours post administration. Accordingly, the Application argues it was surprising that 0.1 mg of encapsulated PAH persisted for at least 2 days. This argument is not persuasive for the following reason: While the Applicant alleges Turner only administers a dose of 3 mg, Examiner notes Turner teaches a suitable dose for achieving therapeutic benefit may be in a range of about 10 micrograms to about 1000 mg per unit dosage form ([0100]). Therefore the amount argues by the Applicant is below the range taught by Turner and relied upon in the rejection above. While the Applicant argues “nothing in Turner teaches or suggests a dose of PAH as currently claimed would result in the long-lasting in vivo enzymatic activity out to at least 2 days”, it is noted the claims require persistence of in vivo activity for at least 10 days post-administration

The Applicant argues Oppenheimer suggests treatment with a certain amount of BH4 in a context wherein there is no combination with PAH encapsulated into RBCs. The Applicant argues it is essential that a sufficient amount of the cofactor enters the erythrocytes encapsulating PAH. This argument is not persuasive. Claim 27 does not require combination of BH4 with PAH encapsulated in RBCs. While claim 27 recites further administration of BH4, this encompasses administration at any time and does not require combination with encapsulated PAH. 

The Applicant asserts the clamed invention provides an individualized bioreactor in which enough amounts of BH4 and Phe enter to ensure the bioreactor function and provide for persist in vivo activity of greater than 10 days. As set forth in the response above, the claims do not require entry of BH4 into the claimed erythrocytes. As written, claim 27 encompasses administration of BH4 that is exogenous to the claimed erythrocytes. 

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653